ACCEPTED
                                                                                    14-14-00244-CR
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              10/12/2015 4:56:10 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK


                        No. 14-14-00244-CR
                                    In the                          FILED IN
                           Court of Appeals                  14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                    For the
                                                             10/12/2015 4:56:10 PM
                   Fourteenth District of Texas              CHRISTOPHER A. PRINE
                                  At Houston                          Clerk

                           ♦

                                  No. 1371877
                          In the 174th District Court
                           Of Harris County, Texas
                           ♦

                      MARQUIS DIAMOND
                                   Appellant
                                      V.
                      THE STATE OF TEXAS
                                    Appellee

                            ♦
    STATE’S SECOND MOTION FOR EXTENSION OF TIME
        WITHIN WHICH TO FILE APPELLATE BRIEF
                            ♦

TO THE HONORABLE COURT OF APPEALS:

        THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) &

38.6(d), moves for an extension of time within which to file its appellate

brief. In support of its motion, the State submits the following:

   1.     Appellant was charged with the offense of capital murder. The

          jury found appellant guilty and he was sentenced to life

          imprisonment.
   2.    Appellant’s brief was filed on August 7, 2015, making the State’s

         brief due, after an extension, on October 8, 2015. The State’s seeks

         an extension of 30 days, until November 9, 2015, to file its brief.

   3.    The undersigned attorney has filed four briefs in the last 45 days

         and has three more briefs due in the next 30 days.                The

         undersigned attorney recently spoke at TDCAA’s Annual

         Conference on Scotus and CCA Caselaw Update and wrote an

         article for The Prosecutor.

   4.    The State’s motion is not for purposes of delay, but so that justice

         may be done.

   WHEREFORE, the State prays that this Court will grant the requested

extension until November 9, 2015.

                                       Respectfully submitted,

                                       /s/Jessica Akins

                                       JESSICA AKINS
                                       Assistant District Attorney
                                       Harris County, Texas
                                       1201 Franklin, Suite 600
                                       Houston, Texas 77002
                                       State Bar Number: 24029415
                       CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on October 12, 2015,

a copy of this motion was served upon appellant’s counsel:

      Wayne T. Hill – wthlaw@aol.com

                                       /s/Jessica Akins
                                       JESSICA AKINS, ADA – Harris County